******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
            BARCELO v. BARCELO—CONCURRENCE

   PELLEGRINO, J., concurring. I agree with the major-
ity opinion that the court erred in its order of supple-
mental child support and that under the mosaic doctrine
all financial orders must be reconsidered. I also agree
that the court was in error in ordering the parties to
submit to arbitration to resolve future disputes in
regards to the distribution of their personal property.
I write separately because I do not agree that the court
erred for failing to provide notice to the parties in
regards to its decision to not reserve jurisdiction to
enter postsecondary educational support orders at a
later date. In as much as I concur with the result of the
majority, I write only to express my opinion that the
court was under no obligation to give the parties notice
that it was not going to reserve jurisdiction in its deci-
sion not to order postsecondary educational support.
As this issue does not affect the remand ordered by the
majority, I concur with the result as ordered.
   In connection with the postsecondary education sup-
port issue, the parties presented no agreement regard-
ing their decision to provide postsecondary education
nor did they present any agreement as to the reservation
of jurisdiction. The parties simply requested in their
respective orders prior to the contested trial, that the
court reserve jurisdiction to enter postsecondary educa-
tional support orders under General Statutes § 46b-56c
(c).1 This request by each party was one of many
requests that they made prior to trial. The court com-
menced a fully contested three day trial on May 21,
2013. The court issued a memorandum of decision on
November 5, 2013, which was then distributed to the
parties.
   As part of the orders in its decision, the court stated
the following: ‘‘The court makes neither any postsec-
ondary education support orders nor reserves jurisdic-
tion pursuant to General Statutes § 46b-56c over any
issues related to the post education support of the minor
children. The court did not find that it was more likely
than not that the parents would have provided postsec-
ondary education support to the minor children if the
family were intact.’’ It is the opinion of the majority
that the court was in error in not advising the parties,
prior to the entering of the judgment, that it was not
entering any order of postsecondary education or
reserving jurisdiction to enter such an order in the
future. In reaching this determination, the majority
relies on General Statutes § 46b-56c (b) (1)2 and this
court’s decision in Robinson v. Robinson, 86 Conn. App.
719, 862 A.2d 326 (2004). I do not agree that either
§ 46b-56c (b) (1) or Robinson compel such a notice
requirement.
  The majority opinion promulgates a scenario by
which, in any fully contested family matter, after the
court finishes writing its opinion where it does not
order postsecondary education orders or reserve juris-
diction to do so, it must sua sponte call the parties back
to court and give them notice of its orders relative to
this issue, before releasing the decision. If the notice
requirement is mandated under § 46b-56c (b) (1), then,
why is it not sufficient that the court complies with
the notice requirement of the statute by informing the
parties, in the memorandum of decision, that it did not
make orders of postsecondary education and that there
is no reservation of jurisdiction regarding the issue?
   Section 46b-56c (b) (1) provides that: ‘‘On motion or
petition of a parent, the court may enter an educational
support order . . . .’’ It then goes on to provide that
if the court does not enter the order that was requested
or petitioned, it must inform the parent who moved or
petitioned, that no such order can be entered in the
future. In the present case, regardless of the interpreta-
tion of § 46b-56c (b) (1), here there was not a motion
or petition by the parties, and therefore it is my opinion
that the statute does not apply.
   Additionally, the case the majority relies upon in their
analysis, Robinson v. Robinson, supra, 86 Conn. App.
719, can be distinguished from the facts in the present
case. In Robinson, the parties negotiated a stipulated
written dissolution agreement that was incorporated
into the judgment of dissolution at an uncontested hear-
ing. Id., 722. The court reasoned in that case, that even
though the parties did not provide for any postsecond-
ary education orders in their stipulated agreement, the
court was duty bound to inform the parents that an
education order could not be entered in the future. Id.,
727–28. Unlike Robinson, the present case was not an
uncontested case in which the judge accepted a stipula-
tion of the parties; the court crafted its own mosaic
after considering the parties’ requests in regards to post-
secondary education. Therefore, the reasoning in Rob-
inson is inapplicable to the present case.
   Despite my disagreement with the majority on the
issue that the trial court was in error in its failure to
notify the parties that it was not reserving jurisdiction to
enter future postsecondary education support orders, I
agree with the majority that the judgment should be
reversed and the case should be remanded to the trial
court as to all financial orders.
   1
     General Statutes § 46b-56c (c) provides: ‘‘The court may not enter an
educational support order pursuant to this section unless the court finds
as a matter of fact that it is more likely than not that the parents would
have provided support to the child for higher education or private occupa-
tional school if the family were intact. After making such finding, the court,
in determining whether to enter an educational support order, shall consider
all relevant circumstances, including: (1) The parents’ income, assets and
other obligations, including obligations to other dependents; (2) the child’s
need for support to attend an institution of higher education or private
occupational school considering the child’s assets and the child’s ability to
earn income; (3) the availability of financial aid from other sources, including
grants and loans; (4) the reasonableness of the higher education to be
funded considering the child’s academic record and the financial resources
available; (5) the child’s preparation for, aptitude for and commitment to
higher education; and (6) evidence, if any, of the institution of higher educa-
tion or private occupational school the child would attend.’’
   2
     General Statutes § 46b-56c (b) (1) provides: ‘‘On motion or petition of
a parent, the court may enter an educational support order at the time of
entry of a decree of dissolution, legal separation or annulment, and no
educational support order may be entered thereafter unless the decree
explicitly provides that a motion or petition for an educational support order
may be filed by either parent at a subsequent date. If no educational support
order is entered at the time of entry of a decree of dissolution, legal separa-
tion or annulment, and the parents have a child who has not attained twenty-
three years of age, the court shall inform the parents that no educational
support order may be entered thereafter. The court may accept a parent’s
waiver of the right to file a motion or petition for an educational support
order upon a finding that the parent fully understands the consequences of
such waiver.’’